DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 09/21/2021. Claims 1-18 were pending. Claims 2, and 18 have been cancelled.   Claims 1, 4, 12, 14, 15 and 16 have been amended. Claims 1, 2, 4-17 are now pending.  Claims 1, 2, 4-17 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claim 112 (b) under 35 U.S.C. § 112 (b) set forth in the Office Action of 06/23/2021 is withdrawn in response to the Amendments filed on 06/23/2021. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. Chem. Eng. Technol.2011,34, No. 1, 119–126 (Zhang).
Regarding claim 16, Zhang discloses  a polymer (Table 2) having at least one bond such as an  ester r bond and having at least one constituent component represented by compound provided below and reads on claimed compounds  represented by Formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Since the compound above does not contain urethane bonds, the limitation “wherein in a case where the polymer has a urethane bond, the polymer has hydrocarbon polymer repeating units constituted of at least 50 carbon atoms in a main chain” does not have patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 17 is  rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. Chem. Eng. Technol.2011,34, No. 1, 119–126.
Regarding claim 17, Zhang discloses the invention s discussed above as applied to claim 16 and incorporated therein. In addition, Zhang teaches that synthesis of the polymer was carried out in xylene or toluene (p.120) and as such a non-aqueous solvent dispersion of the polymer is implicitly disclosed.
Alternatively, since Zhang discloses that such hyperbranched polymer can be used for coating (p.119, Introduction) and the polymer was synthesized in non-aqueous solvent and as such has a limited solubility in such solvents, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to prepare and   use the suspension of the polymer in the non-aqueous solvent for preparing coating.
Allowable Subject Matter
Claims 1, 12 and 14 are allowed. Claims 1, 2, 4-11, 13 and 15 depend from claims   1, 12 and 14 directly and indirectly and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727